672 N.W.2d 463 (2003)
2003 ND 189
In the Matter of the JUDICIAL VACANCY IN DISTRICT JUDGESHIP NO. 1 WITH CHAMBERS IN GRAND FORKS, North Dakota, NORTHEAST CENTRAL JUDICIAL DISTRICT.
No. 20030326.
Supreme Court of North Dakota.
December 19, 2003.
ORDER
[¶ 1] On November 10, 2003, the Honorable Bruce E. Bohlman, Judge of the District Court, with chambers in Grand Forks, Northeast Central Judicial District, notified the Supreme Court of his intention not to seek reelection when his term ends December 31, 2004. Under Section 27-05-02.1(4) a vacancy is created.
[¶ 2] Under Section 27-05-02.1, N.D.C.C., this Court is required to review vacancies that occur and determine, within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration. This Court may, consistent with that determination, order the vacancy filled or order the vacant office transferred to a judicial district in which an additional judge is necessary, to be filled in that district.
[¶ 3] Under N.D. Sup.Ct. Admin. R. 7.2, notice of a written consultation with the attorneys and judges of the Northeast Central Judicial District was posted November 12, 2003, on the website of the Supreme Court. Notice was also electronically provided to all presiding judges of the state. Written comments on the vacancy were permitted through December 15, 2003. For purposes of the consultation *464 provided for under Section 27-05-02.1, N.D.C.C., this procedure is sufficient for determining the disposition of the vacancy.
[¶ 4] A Report containing population and caseload trends, and other criteria identified in N.D. Sup.Ct. Admin. R. 7.2, Section 4, was filed December 15, 2003, by the Northeast Central Judicial District.
[¶ 5] On December 12, 2003, The Honorable John T. Paulson, Presiding Judge for the Southeast Judicial District, filed a request to transfer Judgeship number 1 from the Northeast Central Judicial District to the Southeast Judicial District. The Court recognizes that the most current weighted caseload study shows that the Southeast Judicial District has a shortage of .76 judicial full time equivalent positions while the Northeast Central District has a surplus of 1.00 judicial full time equivalent positions. The study shows some districts with a shortage greater than .76 judicial full time equivalent positions. The weighted caseload study generally reflects the need for judges in the districts. It contains some subjective valuations and is not a precise mathematical measurement of the need for judicial services in the districts. Section 4 of N.D. Sup.Ct. Admin. R. 7.2 provides additional criteria for consideration of the retention or transfer of the judgeship. See Matter of the Judicial Vacancy in Northwest Judicial District, 2001 ND 199, 637 N.W.2d 3. The population trends are not as pronounced between the Southeast Judicial District and the Northeast Central Judicial District as the population trends between the Northwest Judicial District and the East Central Judicial District when Judgeship No. 6 was transferred. Id. The differences indicated in population trends and the weighted caseload study alone do not rise to the level that would at this time necessitate the transfer of Judgeship No. 1 from the Northeast Central Judicial District to the Southeast Judicial District.
[¶ 6] Under the criteria of Section 4 of N.D. Sup.Ct. Admin. R. 7.2, the Court has considered all submissions received by the Court and its own administrative records on state-wide weighted caseload data.
[¶ 7] This Court determines that the office is necessary for effective judicial administration in its present location.
[¶ 8] IT IS HEREBY ORDERED, that Judgeship No. 1 at Grand Forks in the Northeast Central Judicial District be filled by election.
[¶ 9] GERALD W. VANDE WALLE, C.J., CAROL RONNING KAPSNER, MARY MUEHLEN MARING, DALE V. SANDSTROM, and WILLIAM A. NEUMANN, JJ., concur.